UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 17-2933


 GALO COBA; COBA LANDSCAPING AND CONSTRUCTION, INC., individually,
      and on behalf of other members of the general public similarly situated,
                                                           Appellants

                                              v.

                               FORD MOTOR COMPANY


                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-12-cv-01622)
                       District Judge: Honorable Kevin McNulty


                           SUR PETITION FOR REHEARING


Present: JORDAN, KRAUSE, and ROTH, Circuit Judges.

       The petition for rehearing by the panel is GRANTED IN PART, solely as to

footnote 10. After consideration of Appellant’s argument, the panel has agreed to amend

the opinion, and an amended opinion will be filed simultaneously with this order. The

motion for panel rehearing is denied in all other respects. The judgment entered July 8,

2019 shall remain in full force and effect.

                                           BY THE COURT,

                                           s/ Cheryl Ann Krause
                                           Circuit Judge

Dated: July 26, 2019
Appeal No. 17-2933
Galo Coba, et al v. Ford Motor Co.
Page 2


cc:
      Robert M. Palumbos, Esq.
      Andrew R. Sperl, Esq.
      John E. Stobart, Esq.
      Ryan Wu, I, Esq.
      John M. Thomas, Esq
      Karol C. Walker, Esq.